Citation Nr: 0917676	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  05-32-030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for post-traumatic stress disorder (PTSD) 
has been received; and if so, whether the criteria for 
service connection are met.

2.  Entitlement to service connection for residuals of 
malaria.

3.  Entitlement to service connection for a disability 
manifested by seizures.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1968 to 
November 1972, from November 1973 to November 1977, and from 
June 1994 to February 1995.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the RO in June 2003 and in 
December 2003 that, in pertinent part, declined to reopen a 
claim for service connection for PTSD on the basis that new 
and material evidence had not been received; and denied 
service connection for residuals of malaria and for a 
disability manifested by seizures.

In December 2004, the Veteran testified during a hearing 
before RO personnel.  In its statement of the case, the RO 
announced that it had found new and material evidence to 
reopen the claim for service connection for PTSD.  The Board 
is, nonetheless, required to make its own determination on 
this question.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

In June 2008, the Veteran testified during a hearing before 
the undersigned at the RO.


FINDINGS OF FACT

1.  In March 1997, the RO denied service connection for PTSD.

2.  Evidence associated with the claims file since the March 
1997 denial, when considered by itself or in connection with 
evidence previously assembled, relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for PTSD, and raises a reasonable possibility of 
substantiating the claim.  

3.  A clear preponderance of the competent evidence is 
against a finding that the Veteran currently has PTSD that is 
related to his active duty.

4.  A clear preponderance of the competent evidence is 
against a finding that the Veteran currently has malaria that 
is related to his active duty.  

5.  A clear preponderance of the competent evidence is 
against a finding that the Veteran currently has disability 
manifested by seizures that is related to his active duty.  


CONCLUSIONS OF LAW

1.  The RO's decision in March 1997, denying service 
connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2008).

2.  The evidence received since the RO's March 1997 denial is 
new and material, and the claim for service connection for 
PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

3.  PTSD was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304(f) (2008).

4.  Residuals of malaria were not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

5.  A disability manifested by seizures was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the Veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through May 2003 and May 2008 letters, the RO or AMC notified 
the Veteran of elements of service connection, and the 
evidence needed to establish each element.  These documents 
served to provide notice of the information and evidence 
needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the May 2008 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
Veteran specifically waived RO consideration of the 
additional evidence submitted following the June 2008 
hearing; hence, no re-adjudication followed and no 
supplemental statement of the case (SSOC) was issued.

In view of the Board's reopening the claim for service 
connection for PTSD, further assistance is unnecessary to aid 
the Veteran in substantiating this aspect of the claim.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  There is no 
indication that any additional action is needed to comply 
with the duty to assist the Veteran.  The RO or AMC has 
obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claims on appeal, reports 
of which are of record.  The Veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Petition to Reopen

In January 1983, the RO denied service connection for a 
chronic nervous disorder on the basis that the available 
evidence failed to establish the Veteran was exposed to 
sufficient life threatening situations in Vietnam; and there 
was very little basis for a diagnosis of a chronic nervous 
disorder of any type.

The Veteran's service treatment records first reveal PTSD 
symptomatology in June or July 1994, and included diagnoses 
to rule out PTSD.  There is an assessment of residuals of 
PTSD symptoms in November 1994.

In March 1997, the RO denied service connection for PTSD on 
the basis that the available evidence was insufficient to 
establish that a stressful experience occurred.

The evidence of record at the time of the RO's last final 
denial of the claim in March 1997 included the Veteran's 
service treatment records; some service personnel records, 
including a report of combat history showing participation in 
operations in September 1972; VA treatment records, dated in 
September 1981, showing complaints of head injury during 
mortar shelling in Vietnam in 1972, when the Veteran was 
thrown into a building; VA treatment records, dated in 
September 1982, showing complaints of bad dreams; a November 
1982 statement by the Veteran, further describing the rocket 
hit in late 1972, when the Veteran was thrown against the 
side of a building; the report of an October 1995 VA 
examination, diagnosing PTSD as chronic; an October 1995 
social industrial survey, reflecting that the Veteran had 
suffered PTSD symptoms from his Vietnam experience; a 
November 1995 letter from an acquaintance; and a completed 
PTSD questionnaire.

The Veteran stated that out of 105 soldiers in his 
attachment, only 35 returned.  He stated that he engaged in 
uncountable combat missions and lost many friends.  He was 
hit by rocket fire and injured his teeth, nose, jaw, and had 
shrapnel to his knee.  During his first night in the Republic 
of Vietnam his barracks were mortared and multiple soldiers 
were wounded and one killed.  Service treatment records 
(STRs) were negative for any type of injury the Veteran 
received from mortar fire and he did not receive any combat 
citations and was not in flight status.  He could not provide 
dates of rocket or mortar attacks and could not provide the 
names of any friends killed or wounded.  Based on this 
evidence, the RO concluded that the Veteran had not provided 
specific details to attempt further verification of 
stressors; and the available evidence did not establish that 
a stressful experience occurred.

The present claim was initiated by the Veteran in September 
2002.  VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence actually added to the record since March 1997 
includes service treatment records reflecting a diagnosis of 
PTSD in 1995; VA hospital records in June 1995, showing an 
Axis I diagnosis of PTSD; private treatment records, showing 
a diagnosis of PTSD in December 1995; a psychological 
evaluation, dated in July 1999, showing an Axis I diagnosis 
of PTSD; a July 1999 statement from a Registered Nurse and 
friend of the Veteran's, indicating that he was discharged 
from service in 1995 for medical reasons; Social Security 
records, received in September 1999, showing a primary 
diagnosis of PTSD; another completed PTSD questionnaire, 
including more specific detail, received at VA in September 
2002; private treatment records showing diagnoses of PTSD in 
2001 to 2003; additional VA treatment records for PTSD; the 
report of a July 2004 VA examination, indicating that the 
Veteran did not meet the DSM-IV criteria for a diagnosis of 
PTSD; transcripts of hearings in December 2004 and in June 
2008; and photographs presumably of buildings in Vietnam 
damaged by mortar shelling.

In June 2008, the Veteran testified that his unit sustained 
rocket attacks in Biln Hoa, Vietnam, and that a rocket hit 
his hooch.  The Veteran testified that his unit had to keep 
moving.  He submitted photographs of mortar shelled areas in 
Vietnam, and described the various areas hit by rocket 
attacks.  

Much of this evidence is new in that it was not previously of 
record and is not entirely cumulative. 

The newly submitted evidence is relevant to the Veteran's 
claim.  It includes an inservice diagnosis of PTSD.  
Resolving all doubt in the Veteran's favor, the additional 
evidence is sufficient to reopen his claim.  Hence, the RO 
correctly reopened the Veteran's claim for service connection 
for PTSD.  38 U.S.C.A. § 5108.

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the statement of the 
case provided the veteran with the laws and regulations 
pertaining to consideration of the claim on the merits.  The 
discussion in the statement of the case essentially 
considered the veteran's claim on the merits.  Additionally 
the veteran has provided argument addressing his claim on the 
merits.  Accordingly, the Board finds that the veteran would 
not be prejudiced by its review of the merits at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

III.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be presumed, for certain chronic 
diseases, such as epilepsies or a psychosis, which develop to 
a compensable degree within one year after discharge from 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002); 38 C.F.R. 3.307, 3.309 (2008).

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Service treatment records of the 
Veteran's entry report no defects.

A.  PTSD

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) (1994) (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible evidence that the 
claimed in-service stressor actually occurred.  See 38 C.F.R. 
§ 3.304(f). 

Service treatment records of the Veteran's periods of active 
service from November 1968 to November 1972, and from 
November 1973 to November 1977 contain no findings of PTSD.  
During active service from June 1994 to February 1995, there 
are clinical assessments of rule out PTSD, residuals of PTSD 
symptoms, and chronic PTSD. 

VA hospital records, dated in June 1995, include an Axis I 
diagnosis of PTSD.

The report of an October 1995 VA examination includes an Axis 
I diagnosis of chronic PTSD.  The examiner noted that the 
Veteran was vague in discussing his stressors.  The Veteran 
claimed that he saw considerable combat and saw friends 
killed and killed some enemy.  The enemy tended to follow 
wherever his aircraft unit went.  He was told that he was 
shot down on one occasion, but there is a period of amnesia 
in which he has no knowledge.  The examiner commented that 
there appeared to be a number of criteria which are 
compatible with a diagnosis of PTSD, and that the Veteran's 
general amount of combat in Vietnam is sufficient to lead to 
these symptoms.  It was added that he had much narcissistic 
and even histrionic evidence of personality problems.  
   
Records show that, at least twice during an October 1995 
social industrial survey, the Veteran would not share 
specific traumatic events from his Vietnam tour of duty.  He 
was evasive in his responses and expressed anger at the 
government.  

Private treatment records include an assessment of PTSD in 
July 2000.  In February 2003, the Veteran was taking 
medications for PTSD symptoms.

During a July 2004 VA examination, the examiner reviewed the 
Veteran's claims file and noted the Veteran's past medical 
history.  The purpose of the examination was to determine 
whether the Veteran currently suffered from service-connected 
PTSD; and if so, to identify specific stressor(s).  When the 
Veteran was asked about his military experiences that 
continue to haunt him, the examiner noted that the Veteran 
became quite evasive and did not bring up either of the 
stressors previously identified in the claims file (motor 
vehicle accident or mortar attack).  The examiner indicated 
that she reviewed the claims folder and spent 95 minutes 
interviewing the Veteran.  The examiner opined that the 
Veteran's depressive symptoms were not caused by or a result 
of his Vietnam service.

Regarding PTSD, the examiner opined that the Veteran did not 
meet the DSM-IV criteria for PTSD.  Although the Veteran 
reported nightmares, he did not provide any details regarding 
the content of his nightmares.  The Veteran was evasive and 
vague, and his actual experience in Vietnam was noticeably 
absent from the examination.  The Veteran did not provide any 
specific information about unit assignments overseas, or 
Vietnam combat Veterans.  Given open-ended questions , the 
Veteran did not even mention the Republic of Vietnam.  
Summarily, the Veteran's presentation was disingenuous and 
rather disconnected.  The examiner opined that the Veteran's 
reported PTSD symptoms are less likely as not caused by or 
the result of Vietnam combat, or a result of an inservice 
motor vehicle accident.  The diagnoses included Rule out 
somatoform disorder vs. psychogenic pain disorder.  

The Veteran's testimony in December 2004 did not detail 
specific in-service stressors regarding his Vietnam service.  

During the Veteran's testimony in June 2008, the Veteran 
described photographs of areas hit by mortar shelling in 
Vietnam.  He testified that his unit had to keep moving.  He 
also indicated that rockets hit his hooch.  

The Board notes that, in March 2009, VA affirmed an amendment 
to its adjudication regulations regarding claims for service 
connection for PTSD.  For claims in which PTSD has been 
diagnosed in service, the amendment eliminates the 
requirement of evidence corroborating the occurrence of 
claimed in-service stressors.  See 74 Fed. Reg. 14,491 
(March 31, 2009).  Specifically, the amendment provides that 
if the evidence shows that the Veteran's PTSD was "diagnosed 
during service and the claimed stressor is related to that 
service," the Veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor, provided 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  Id.  

Records show that, in this case, the Veteran was diagnosed 
with PTSD during his period of active service from June 1994 
to February 1995.  However, his claimed in-service stressors 
pertain to his prior periods of active service and to his 
Vietnam service.  Hence, the amended adjudicative regulation 
is not applicable to the Veteran's claim for service 
connection for PTSD.

The Board also notes that PTSD symptoms have been documented 
in the claims file.  While there are clinical diagnoses, 
including PTSD, in outpatient treatment records and in the 
October 1995 VA examination, those reports either did not 
cite to and discuss the DSM-IV criteria.  The 1995 diagnosis 
was based in large part on the Veteran's vague history of 
extensive combat, including being shot down in the Republic 
of Vietnam and having numerous friends die and killing many 
enemy combatants, which has not been corroborated, and more 
recently, has not even been claimed.  The July 2004 VA 
examination report followed a review of the claims folder and 
a long interview with the Veteran; it is more detailed and 
more persuasive, and is deserving of greater probative value.  
A clear preponderance of the record is against a finding that 
the Veteran currently has PTSD related to active service.  

Without a diagnosis of PTSD in accordance with 38 C.F.R. 
§ 4.125, there is no basis to grant service connection and no 
need to discuss the other necessary criteria to grant service 
connection-i.e., the need for a corroborated stressor or a 
combat-related stressor, and a link between that stressor and 
the diagnosis of PTSD.  The Veteran's statement is competent 
evidence, via first-hand knowledge, that he experienced PTSD 
symptoms over the years, although not of medical diagnosis or 
causation.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998).  Accordingly, notwithstanding the Veteran's 
assertions, the competent evidence weighs against a finding 
that he currently has a diagnosis of PTSD in accordance with 
38 C.F.R. § 4.125.  Hence, the regulatory criteria are not 
met, and the preponderance of the evidence is against the 
claim.  The benefit-of-the-doubt doctrine is not for 
application, and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  

B.  Residuals of Malaria

Service treatment records show that the Veteran was given 
anti-malarial tablets one week prior to entering malaria 
areas.

In April 1995, the Veteran reported a history of malaria in 
Vietnam.

Private treatment records show that the Veteran reported 
having a high fever and diarrhea in December 1997.  The 
examiner at that time noted a distant history of malaria.  In 
July 2000, the Veteran reported episodes of high fever 
associated with chills occurring a few times per month.  The 
examiner noted a possibility of malaria, although the Veteran 
had been extensively evaluated in the past.  Malaria prep was 
recommended to be done during an acute episode of shaking 
chills.

VA treatment records, dated in February 2001, reflect that 
malaria preps (thin and thick smears) were negative.

Records show that the Veteran was diagnosed with recurrent 
fevers of undetermined origin in June 2001.

During a May 2003 VA examination, the Veteran indicated that 
he thought he had malaria in 1972, even though there had 
never been any blood confirmation of a diagnosis of malaria.  
The examiner noted that private treatment records reflected a 
stated history of recurrent fevers in February 1998 and in 
December 1999, and a negative smear for malaria.  Following 
examination of the Veteran, the examiner found no evidence of 
ongoing chronic disease or residuals of filarial or malaria 
or Q fever.

Private treatment records, received in September and October 
2003, reflect that the Veteran had been followed since 1999 
for a diagnosis of recurrent fevers.

The report of a June 2004 VA examination reflects that a 
malaria smear in April 2004 was negative.  The examiner found 
no objective evidence for any malaria, and no actual medical 
records documenting a problem with ongoing fevers, although 
the Veteran had been followed by an infectious disease clinic 
for several years.  The examiner opined that what the Veteran 
thinks are malaria-type symptoms are more probably than not 
part of his somatoform disorder.

In December 2004, the Veteran testified that he tested 
specifically negative for malaria, but that he had something 
nonspecific akin to malaria.

In June 2008, the Veteran testified that he continued to have 
periodic wide fluctuations of his body temperature. The 
Veteran is competent to testify on factual matters of which 
he has first-hand knowledge.  Washington v. Nicholson, 
19 Vet. App. 362 (2005).  Accordingly, the Veteran's 
complaints of post-service recurrent fevers are deemed 
credible.

The evidence in support of the Veteran's claim includes his 
testimony of recurrent fevers, and documented service in 
malaria areas.

The evidence against the Veteran's claim includes the absence 
of manifestations of pertinent disability in service, and the 
post-service findings of negative malaria smears.

Following an examination of the Veteran and a review of the 
entire record in June 2004, the examiner concluded that there 
is no objective evidence of residuals of malaria.  The 
examiner's findings are consistent with service treatment 
records and with post-service laboratory testing.  As such, 
the Board finds a clear preponderance of the evidence is 
against a finding that the Veteran currently has residuals of 
malaria.


C.  Disability Manifested by Seizures

The Veteran contends that service connection for a disability 
manifested by seizures is warranted on the basis that his 
disability is a residual of an in-service head injury.

On a "Report of Medical History" completed by the Veteran in 
November 1968, the Veteran reported a history of head injury.  
The examiner noted a head injury in 1966, no trouble since.

On a "Report of Medical History" completed by the Veteran in 
November 1973, the Veteran reported a history of head injury.  
The examiner noted a head injury in a motor vehicle accident 
in 1971.  No disability was found at the time of the 
Veteran's separation examination in October 1977.

VA progress notes, dated in September 1981, reflect that the 
Veteran (a) gave a history of severe head injury while in 
Vietnam in 1972 when mortar shelling caused the Veteran to be 
thrown against a building; (b) reported being thrown through 
a car windshield in 1971; and (c) reported a bridge collapse 
struck him on the head while driving a motorcycle in Japan in 
1970.  Neurological evaluation was recommended.

Records dated in April 1995 indicate that the Veteran 
requested to see a physical doctor for shortness of breath 
and seizures.  In June 1995, the Veteran reported having 
seizures for 23 years, and the last one was 10 days ago.  He 
reportedly was not on any medications.  Examination revealed 
cranial nerves intact, and no acute problem.

Here, the evidence does not reflect epilepsies manifested to 
a compensable degree within the first post-service year, to 
warrant service connection on the basis of presumptions 
referable to chronic diseases.

A neurological evaluation in May 1998 was normal.  The 
examiner opined that the Veteran's symptoms were not 
consistent with epileptic seizures.  Records dated in 1999 
and 2000 reveal no obvious cardiovascular etiology for the 
Veteran's syncopal or near-syncopal episodes. 

Private medical records, dated in December 2001, reveal 
complaints of intermittent falling episodes, dizziness, 
headaches, numbness, and tingling.  The clinical impression 
was falling episodes at times associated with loss of 
consciousness, sensory or motor symptoms, and headache of 
undetermined etiology.  The physician suggested that this 
might represent a conversia disorder.

VA treatment records, dated in February 2002, show that the 
Veteran was being followed for intermittent episodes of 
falling along with dizziness, numbness, tingling, and 
headaches for several years.  During evaluation the Veteran 
began to hyperventilate; he tried to walk out of the clinic 
and passed out in the elevator.  The Veteran was brought to 
the Emergency Room.  The clinical impression was syncopal 
spell.
 
The report of a May 2003 VA examination reflects that the 
Veteran has had extensive evaluation, and that he did not 
suffer from epilepsy or other central nervous system 
abnormalities.  The examiner made no neurologic diagnosis, 
and opined that the Veteran did not suffer from narcolepsy or 
epilepsy or a seizure disorder.  The examiner noted that the 
Veteran may have experienced some episodes of vasovagal 
syncope or fainting in the past, but that these did not 
appear to be in any way related to an underlying central 
nervous system disease process.

In August 2003, the Veteran's treating physician indicated 
that the Veteran was being followed since 1999 for problems 
of intermittent fevers and syncopal attacks.  The physician 
noted the Veteran's history and symptoms, and opined that the 
Veteran's underlying disorder was more complex and service-
linked.
 
During a July 2004 VA examination, the Veteran reported head 
injuries in 1971 and in 1972-both with probable loss of 
consciousness.  The Veteran reports having many symptoms, 
which are vague and not typically ascribable to neurological 
issues, following his head injuries.  The examiner noted that 
prior electroencephalograms were normal.  Based on a review 
of the medical records, as well as a normal physical 
examination, the examiner was not able to endorse 
neurological dysfunction.  The examiner opined that the 
Veteran's "spells" were unlikely neurological in etiology, 
and unrelated to his history of head injury.

Records show an assessment of recurrent falls with loss of 
consciousness in October 2005.  At that time the Veteran 
refused a computed tomography scan of his head.
    
In June 2008, the Veteran testified that he took medication 
for headaches in Vietnam, but he did not remember any falling 
and crashing episodes.

Notwithstanding that a VA physician diagnosed syncopal spell 
in February 2002, there were no manifestations of pertinent 
disability in service and the competent evidence fails to 
establish a continuity of symptomotology of a disability 
manifested by seizures following military service.

While the Veteran contends that the disability had its onset 
in service, there is no competent evidence linking a 
disability manifested by seizures with injury or disease in 
service, and no competent evidence establishing the onset of 
the disability in service.  

Because the competent evidence does not link a current 
disability to service, and there is no evidence of a 
disability manifested by seizures in service or until many 
years after service, the weight of the evidence is against 
the claim.





ORDER

New and material evidence having been submitted, the 
application to reopen the claim for service connection for 
PTSD is granted; service connection for PTSD is denied.

Service connection for residuals of malaria is denied.

Service connection for a disability manifested by seizures is 
denied.




____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


